Per Curiam.

Three charges of professional misconduct were filed against the respondent. The first charge grew out of his tactics to defeat or delay the collection of a small claim against bis father-in-law. An Official Referee has reported the respondent guilty under the charge only insofar as he was guilty of contempt of court.
The second charge was based upon the fact that the respond-3nt sued to recover for his services rendered on a quantum meruit basis in a case in which be had been retained on a con*316fingent basis. The Official Referee has reported that the petitioner failed to establish misconduct with respect to the second charge.
The third charge is that the respondent sought to obtain the examination of a third party surreptitiously and without notice to his opponent in disregard of applicable rules and statutes. The Official Referee has reported the respondent guilty of professional misconduct under the third charge.
The evidence sustains the findings of the Official Referee. The respondent has been guilty of misconduct under the third charge and, insofar as he was guilty of contempt of court, has been guilty of misconduct under the first charge. In addition, he has been guilty of sharp practice in all the matters referred to.in the .three charges.'
The respondent should be suspended from practice for six months with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ., concur.
Respondent suspended for six months.